Melissa K. Caen Assistant Secretary Bin SC1203 30 Ivan Allen Jr. Blvd. NW Atlanta, GA 30308 Tel404.506.5000 Fax404.506.0344 VIA EDGAR October 13, 2010 Securities and Exchange Commission treet, NE Mail Stop 3561 Washington, D.C. 20549 Attention:Mr. H. Christopher Owings, Assistant Director Division of Corporation Finance RE:The Southern Company Form 10-K for the year ended December 31, 2009 Filed February 25, 2010 Definitive Proxy Statement on Schedule 14A Filed April 13, 2010 File No. 1-03526 Dear Mr. Owings: The Southern Company, a Delaware Corporation (“Southern Company” or the “Company”), submits herewith its response to the follow-up comment of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) to the above referenced filings contained in its letter to Mr. David M. Ratcliffe of Southern Company, dated September 29, 2010. Definitive Proxy Statement on Schedule 14A filed April 13, 2010 Certain Relationships and Related Transactions, page 64 SEC COMMENT We note your response to comment seven in our letter dated September 17, 2010.Please enhance your disclosure as to who the responsible individual is that approves those transactions reportable under Item 404(a) of Regulation S-K.To the extent this responsible individual may vary based on the type of transaction, please describe how the responsible individual may vary based on the transaction contemplated.Please see Item 404(b)(1)(iii) of Regulation S-K. RESPONSE In addition to our response on September 17, 2010 to comment seven, we will include the following sentence in future filings: “The responsible individual will vary depending on the department requiring the goods and services, the dollar amount of the contract and the Securities and Exchange Commission October 13, 2010 Page 2 of 2 appropriate individual within that department who has the authority to approve a contract of the applicable dollar amount.” In connection with our response, Southern Company acknowledges that: (1) It is responsible for the adequacy and accuracy of the disclosure in its filings; (2) Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and (3) It may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please direct any further questions or comments you may have regarding this filing to the undersigned at (404) 506-0684. Sincerely, /s/ Melissa K. Caen Melissa K. Caen Assistant Secretary The Southern Company
